Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 1 of 11 Page ID #:352




          EXHIBIT T
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 2 of 11 Page ID #:353
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 3 of 11 Page ID #:354
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 4 of 11 Page ID #:355
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 5 of 11 Page ID #:356
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 6 of 11 Page ID #:357
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 7 of 11 Page ID #:358
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 8 of 11 Page ID #:359
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 9 of 11 Page ID #:360
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 10 of 11 Page ID #:361




             Maison Reeves Homeowners Association v. Pacific Northstar Reeves, LLC, et al.
                  Los Angeles Superior Court Case No.: BC558922 consolidated with
                                         BC610856 and BC614531


    Dated:                       ,2017.
                                                       IRONSHORE SPECIALTY INSURANCE
                                                       COMPANY       AS     INTERVENOR       FOR
                                                       PACIFIC NORTHSTAR REEVES, LLC.
                                                       AND AVOCA USA, INC.




    Dated: HW~ 1 7                2017.
                                                       H&R CO            UCTIONX^SURFACING,
                                                       INC.




    APPROVED AS TO FORM:

                                                       PALUMBO LAWYERS LLP



    Dated:                      ,2017.                 By:
                                                              Dawn A. Hove Esq.
                                                              Attorney      for         IRONSHORE
                                                       SPECIALTY INSURANCE COMPANY AS
                                                       INTERVENOR      FOR     PACIFIC
                                                       NORTHSTAR REEVES, LLC. AND
                                                       AVOCA USA, INC.




                                                       LAW OFFICESnQF JONATHON DEKEL



    Dated:
               11-17-
               III7              2017.
                                                              JONATHONI DEKEL, Esq.
                                                              Attorneys/          for        H&R
                                                              CONSTRUCTION & SURFACING,
                                                              INC.
Case 2:20-cv-01652-AB-GJS Document 1-20 Filed 02/20/20 Page 11 of 11 Page ID #:362
